Citation Nr: 1146869	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-13 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 30 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 1954.  His awards included the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2005, which granted service connection for PTSD, and assigned a 30 percent rating for the disability; and May 2005, which denied a claim for a compensable rating for bilateral hearing loss.  The Board also finds that a TDIU claim has been raised by the record; such is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In September 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his Travel Board hearing in September 2011, the Veteran testified that he believed that his service-connected PTSD and bilateral hearing loss had gradually worsened since his last VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  At his hearing, the Veteran also testified that he receives treatment for PTSD at a VA facility; accordingly, the records of treatment to date should be obtained.  

In addition, in a statement dated in January 2009, the Veteran stated that his PTSD problems had increased over time to the point of incapacity to work.  This raises a claim for entitlement to a TDIU rating.  Although not adjudicated by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  As such, a claim for TDIU must be considered as part of this appeal.  Id.  Prior to rendering a decision on this matter, the Veteran should be provided notification and assistance.  In addition, he should be provided an examination with an opinion as to what effect the appellant's service-connected disability has on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995). 

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, if applicable once the increased rating claims have been decided, the RO must consider whether referral for extraschedular consideration is warranted.

Information in the file documents that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The Veteran reported, however, that he began receiving these benefits on his 64th birthday, which would indicate that the benefits are based on attained age rather than disability.  The Veteran should be asked to clarify the basis for his award of SSA benefits; if based on disability, SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from September 23, 2011, to the present.  

2.  Provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim, to include the evidence needed to substantiate the claim on both a schedular and extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

3.  Ask the Veteran to clarify whether his grant of SSA benefits was based on his age or on disability.  If based on disability, contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

4.  Then, schedule the Veteran for a VA audiology examination, to determine the current manifestations and severity of service-connected bilateral hearing loss.  The claims folders must be made available to the examiner in conjunction with the examination.  The claims file must be made available to the examiner for review in connection with the examination.  In addition to all indicated audiometric studies, the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities. 

5.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of his PTSD, to include the effects of PTSD on employability. The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The examiner should offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities, which consist of PTSD, bilateral hearing loss, and tinnitus. 

6.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for higher ratings for PTSD and bilateral hearing loss, as well as entitlement to a TDIU rating, in light of all evidence of record, including all evidence submitted since the December 2010 supplemental statement of the case.  The RO should consider whether referral for an extraschedular TDIU rating is warranted (unless the decision concerning the increased rating issues renders this unnecessary).  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



